Lanzinger, J.,
concurring in judgment only.
{¶ 20} I concur in the judgment of dismissal, not because London Correctional Institute has failed to meet the standard for reasonable access pursuant to Johnson v. Avery (1969), 393 U.S. 483, 89 S.Ct. 747, 21 L.Ed.2d 718, but because this particular case is not a matter with which the Board on the Unauthorized Practice of Law (“UPL Board”) should be concerned.7
{¶ 21} The United States Supreme Court in Johnson held that “unless and until the State provides some reasonable alternative to assist inmates in the preparation of petitions for post-conviction relief, it may not validly enforce a regulation * * * barring inmates from furnishing such assistance to other prisoners.” 393 U.S. at 490, 89 S.Ct. 747, 21 L.Ed.2d 718. Prisoners do not necessarily have to be furnished with both a prison library and assistance with writ writing; “the fundamental constitutional right of access to the courts requires prison authorities to assist inmates in the preparation and filing of meaningful legal papers by providing prisoners with adequate law libraries or adequate assistance from persons trained in the law.” (Emphasis added.) Bounds v. Smith (1977), 430 U.S. 817, 828, 97 S.Ct. 1491, 52 L.Ed.2d 72. This rule highlights the fact that to satisfy the Johnson standard, “a legal access program need not include any particular element * * *. Any plan, however, *119must be evaluated as a whole to ascertain its compliance with constitutional standards.” Id. at 832, 97 S.Ct. 1491, 52 L.Ed.2d 72.
{¶ 22} LoCI has provided a law library with reasonable hours of access, typewriters, sample forms, and inmate law clerks for prisoners. These efforts in providing inmate assistance and access to legal materials are not to be disparaged. Based upon the evidence of record, I would find that the Johnson standard has been met so as to allow for regulation of Cotton’s activities by the prison authorities.
{¶ 23} Although Cotton is not advertising for “clients” to run a legal practice, nor purporting to represent the relatives of inmates, nor representing individuals in court, as a “writ writer” he is engaging in action that would be considered the unauthorized practice of law if it were done outside of the prison walls. At the very least his behavior is “the preparation of pleadings and other legal documents.” Cleveland Bar Assn. v. CompManagement, Inc., 111 Ohio St.3d 444, 2006-Ohio-6108, 857 N.E.2d 95, ¶ 22.
{¶ 24} Gov.Bar R. VII, which prohibits the unauthorized practice of law, provides that “[t]his rule and regulations relating to investigations and proceedings involving complaints of unauthorized practice of law shall be liberally construed for the protection of the public, the courts, and the legal profession * * (Emphasis added.) Gov.Bar R. VII(17). We have also observed that “the legal system cannot adequately safeguard the public’s interest unless it assures a core level of professional competence and integrity.” Disciplinary Counsel v. Kafele, 108 Ohio St.3d 283, 2006-Ohio-904, 843 N.E.2d 169, ¶19.
{¶ 25} However, within the prison universe, where the availability of licensed attorneys is generally nonexistent, the UPL Board’s interest in regulating the legal profession is overridden by the need for prison inmates to have help in obtaining access to the courts. The real issue is not whether Cotton’s activities as a writ writer should be banned altogether as unauthorized practice of law for the safety of the public, but whether, to the degree that prison administrators deem appropriate, Cotton should be allowed to assist other prisoners. LoCI currently allows other prisoners to act as law clerks, and these inmates have apparently performed services similar to those of Cotton’s, except for the signing of motions. As the lead opinion notes, apparently Cotton is an inmate clerk in all but name. Cotton’s work as a writ writer is de facto a part of the overall assistance that is available for pro se inmates, assistance which prison authorities themselves are capable of regulating.
{¶ 26} However, any inmate who uses Cotton’s help should be aware that while Cotton may assist someone in preparing legal papers, as a nonlawyer he may not file or sign court papers on behalf of anyone else. To avoid the risk of having *120filings being considered improper by a clerk of court, an inmate must file court papers in his own name and sign them himself.
{¶ 27} In summary, because I agree that any curtailment of Cotton’s activities should be accomplished in the prison setting rather than through a UPL action, I concur in dismissal.

. This is not to suggest that the board should not have proceeded in this matter of first impression. Initially, in 2005, we did not dismiss this case, but remanded it for the board to investigate whether reasonable alternatives exist in Ohio’s prison system to assist inmates with the preparation of their legal matters. The work of the board was time-consuming, but necessary to fully present the issues involved.